ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_05_FR.txt.                                                                              898




              DÉCLARATION DE M. LE JUGE TOMKA

[Traduction]

   Deux bases de compétence de la Cour.
   Exception d’incompétence en vertu du pacte de Bogotá — Le traité de 1928
était-il en vigueur lorsque le pacte de Bogotá fut conclu ? — Allégation de la
violation flagrante de la Constitution comme motif pour invalider le traité —
Incidence du comportement ultérieur de la Partie sur son droit d’invoquer la pré-
tendue violation flagrante de la Constitution comme motif pour invalider le
traité.
   Allégation d’absence de capacité internationale pour conclure des traités pen-
dant l’occupation par les Etats-Unis d’Amérique — Le traité de 1928 aurait été
conclu sous la contrainte — La Cour empêchée de se prononcer sur l’argument
de la contrainte exercée par un Etat qui n’est pas partie à l’instance.
   La question de la souveraineté sur les îles de San Andrés, Providencia et
Santa Catalina ne doit pas être tranchée au stade du fond.

                                     * * *
  1. J’ai voté en faveur de l’arrêt de la Cour. Néanmoins, certains
aspects de l’affaire et de cet arrêt appellent quelques observations.

   2. Le Nicaragua a invoqué, dans sa requête, deux bases de compétence
de la Cour.
   Premièrement, il s’appuie sur le paragraphe 1 de l’article 36 du Statut,
qui dispose notamment que « [l]a compétence de la Cour s’étend à ... tous
les cas spécialement prévus ... dans les traités et conventions en vigueur ».
Selon le Nicaragua, le traité américain de règlement pacifique, connu offi-
ciellement sous le nom de pacte de Bogotá, fait partie desdits traités.
   Deuxièmement, le Nicaragua s’appuie en outre sur le paragraphe 2 de
l’article 36 du Statut en faisant valoir que la Cour est également compé-
tente en vertu des déclarations portant reconnaissance de la juridiction
obligatoire de la Cour déposées par le Nicaragua le 24 septembre 1929 et
par la Colombie le 30 octobre 1937.
   3. La Colombie rejette la compétence de la Cour sur ces deux bases.

   4. La Colombie invoque l’article VI du pacte de Bogotá, qui dispose
que les procédures de règlement pacifique envisagées dans le pacte, dont
la procédure judiciaire devant la Cour internationale de Justice, « ne
pourront ... s’appliquer ni aux questions déjà réglées au moyen d’une
entente entre les parties ... ni à celles régies par des accords ou traités en
vigueur à la date de la signature du présent pacte » ; c’est-à-dire en 1948.
La Colombie fait valoir que le traité de règlement territorial entre elle et
le Nicaragua signé le 24 mars 1928 (ci-après « le traité de 1928 ») est en

                                                                              70

             DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. TOMKA)                            899

vigueur depuis 1930 et qu’il régit les questions soumises à la Cour par le
Nicaragua. Par conséquent, selon la Colombie, l’article VI du pacte de
Bogotá fait obstacle à l’application, en l’espèce, de la procédure judiciaire
devant la Cour et celle-ci devrait se déclarer incompétente.

   5. Le Nicaragua fait valoir que le traité n’était pas en vigueur car,
selon lui, il n’avait pas été valablement conclu. Il conteste la validité et
l’entrée en vigueur du traité de 1928, bien qu’il ait non seulement signé un
protocole d’échange des ratifications le 5 mai 1930 mais aussi enregistré le
traité de 1928 (avec le protocole d’échange) en 1932 auprès de la Société
des Nations.
   6. Le Nicaragua invoque deux motifs de nullité du traité de 1928. Pre-
mièrement, il allègue que le traité fut signé en violation flagrante de la
Constitution du Nicaragua en vigueur à l’époque 1. Deuxièmement, il
affirme que, pendant la période en question, le Gouvernement du Nica-
ragua était privé de sa capacité internationale puisqu’il ne pouvait pas
exprimer librement son consentement à être lié par des traités internatio-
naux (mémoire du Nicaragua, p. 108, par. 2.102 ; observations écrites du
Nicaragua, p. 15).
   7. Le Nicaragua estime que la Cour ne peut se prononcer à ce stade de
la procédure sur les questions de savoir si le traité fut valablement conclu
et s’il a été en vigueur car elles relèvent du différend au fond. Selon lui,
l’exception préliminaire à la compétence de la Cour sur la base du pacte
de Bogotá que la Colombie a soulevée n’a pas un caractère exclusivement
préliminaire.
   8. La Cour aurait très facilement pu remettre à plus tard sa décision
sur l’exception colombienne quant à sa compétence fondée sur le pacte de
Bogotá. Mais, dans une situation où la Cour a statué que la question de
la validité du traité de 1928 et celle de son entrée en vigueur ne consti-
tuaient pas l’objet du différend (lequel porte sur la souveraineté sur les
îles contestées et autres formations maritimes ainsi que sur la délimitation
maritime), et où elle disposait de solides moyens de droit pour se pronon-
cer sur l’exception, la bonne administration de la justice et l’économie
procédurale justifiaient qu’elle la retienne ou la rejette dès ce stade.

  9. Je souscris à l’appréciation de la Cour selon laquelle le Nicaragua,
pendant une longue période de plus de cinquante ans, a considéré le traité


   1 Il convient de noter que ce n’est pas la première fois que le Nicaragua avance le motif

d’une prétendue violation de sa Constitution pour invalider un traité international qu’il a
conclu. Ainsi, dans l’arbitrage avec le Costa Rica, le Nicaragua invoqua notamment cet
argument à l’appui de sa prétention selon laquelle le traité de frontières signé en 1858 avec
le Costa Rica n’était pas valide. Dans sa sentence du 22 mars 1888, l’arbitre conclut que
le traité de 1858 était valide. Voir H. La Fontaine, Pasicrisie internationale 1794-1900,
Histoire documentaire des arbitrages internationaux, 1902 (réimpr. par éd. Martinus Nijhoff,
1997, p. 299-301) ; J. B. Moore, International Arbitrations To Which the United States
Has Been a Party, vol. II, 1898, p. 1964-1967.

                                                                                         71

           DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. TOMKA)                 900

de 1928 comme valide et n’a jamais prétendu ne pas être lié par celui-ci
(paragraphe 79 de l’arrêt). Il faut considérer que le Nicaragua, par la
manière dont il s’est comporté pendant ces années, a acquiescé à la vali-
dité du traité de 1928 et à son maintien en vigueur. Il ne peut donc plus
invoquer la prétendue violation flagrante de sa Constitution de 1911
comme motif pour invalider le traité de 1928.
   10. Le Nicaragua avance, comme second motif de nullité du traité
de 1928, que son gouvernement était privé de la capacité internationale
pendant la période considérée puisqu’il ne pouvait pas exprimer libre-
ment son consentement à être lié par des traités internationaux. Bien
qu’elle le mentionne dans l’arrêt, la Cour donne à cet argument une
réponse assez sibylline. Il semble qu’elle l’ait traité de la même manière
que celui qui était fondé sur la violation flagrante de la Constitution nica-
raguayenne. En fait, on trouve, dans l’arrêt, une réponse commune à ces
deux arguments (par. 78, 79 et 80). Si je partage l’opinion de la majorité
des membres de la Cour s’agissant du premier, j’estime toutefois que le
second appelle une réponse distincte compte tenu de la différence de na-
ture entre ces deux motifs de nullité invoqués. La Commission du droit
international, dans son commentaire de ce qui est devenu l’article 45
de la convention de Vienne de 1969, a exclu le cas où la contrainte a été
exercée de l’application du principe selon lequel un Etat peut, à cause
de son comportement ultérieur, perdre le droit d’invoquer la nullité d’un
traité. Elle a indiqué que « le consentement obtenu de cette manière
devait être tenu pour absolument nul, afin de garantir à la victime de la
contrainte la possibilité de déterminer librement, par la suite, ses relations
futures avec l’Etat qui l’a exercée » (Annuaire de la Commission du droit
international, 1966, vol. II, p. 261 ; les italiques sont de moi).
   11. L’argument avancé par le Nicaragua n’est pas sans soulever des
difficultés. S’il devait être interprété au sens large ou de façon générale, il
irait alors à l’encontre de l’autre base qu’invoque le Nicaragua pour fon-
der la compétence de la Cour, à savoir la déclaration faite en vertu de la
clause facultative visée au paragraphe 2 de l’article 36 du Statut. Le Nica-
ragua a fait cette déclaration en 1929, précisément pendant la période
pertinente au cours de laquelle, ainsi qu’il l’allègue à présent, son gouver-
nement aurait été privé de la capacité internationale. Lorsque, en 1984, le
Nicaragua a déposé sa requête dans l’affaire des Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), la Cour a considéré que sa déclaration était valide et en
vigueur (voir C.I.J. Recueil 1984, p. 442, par. 113, point 1).
   En fait, dans toutes les procédures devant la Cour auxquelles le Nica-
ragua a autrefois été partie, sa déclaration de 1929 en vertu de la clause
facultative a servi à fonder la compétence de la Cour (voir, par exemple,
Sentence arbitrale rendue par le roi d’Espagne le 23 décembre 1906
(Honduras c. Nicaragua), arrêt, C.I.J. Recueil 1960, p. 194 ; Actions
armées frontalières et transfrontalières (Nicaragua c. Honduras), com-
pétence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 71, par. 1, p. 82,
par. 25 ; Différend territorial et maritime entre le Nicaragua et le Hon-

                                                                            72

           DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. TOMKA)                901

duras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt, C.I.J.
Recueil 2007, p. 664, par. 1). On ne saurait accepter cet argument
interprété au sens large, puisqu’il est contredit par les conclusions de la
Cour dans de précédentes affaires auxquelles a pris part le Nicaragua.
   12. Le Nicaragua admet lui-même qu’il n’a pas été empêché de conclure
des traités internationaux de manière générale (CR 2007/19, p. 11, par. 13).
Mais il est alors difficile d’admettre sa thèse selon laquelle le Gouverne-
ment du Nicaragua aurait été privé de sa capacité internationale au cours
de la période pertinente. C’est pourquoi le Nicaragua précise que, lorsqu’il
était sous l’occupation des Etats-Unis d’Amérique, il était empêché de
conclure des traités qui allaient à l’encontre de l’intérêt de ce pays et de
refuser de conclure des traités que celui-ci lui demandait de signer. Les
intérêts d’un Etat tiers, même ses exigences visant à la conclusion d’un
traité, ne rendent pas celui-ci nul et non avenu ab initio. Telle ne peut être
la conséquence que si un Etat était contraint de conclure un traité par la
menace ou par l’emploi de la force en violation des principes du droit
international. Il semble que c’est ce que le Nicaragua laisse entendre
lorsqu’il mentionne l’article 52 de la convention de Vienne sur le droit des
traités, lequel dispose que : « [e]st nul tout traité dont la conclusion a été
obtenue par la menace ou l’emploi de la force en violation des principes
du droit international incorporés dans la Charte des Nations Unies ».
   13. Les questions soulevées par le Nicaragua dans son argumentation
sont complexes. Elles portent à la fois sur les faits et sur le droit, notam-
ment sur le droit des traités applicable au moment de la conclusion du
traité de 1928. Le Nicaragua l’a admis, lorsqu’il a fait observer que « le
traité de 1928 « doit être apprécié à la lumière du droit de l’époque » et ce
droit, comme l’indique la convention [de Vienne] de 1969 n’a pas d’effet
rétroactif » (mémoire du Nicaragua, p. 116, par. 2.124). Peut-être ces
questions auraient-elles pu être davantage élucidées si la Cour avait
décidé de joindre au stade du fond l’examen de l’exception préliminaire.
Mais l’affirmation du Nicaragua aurait encore présenté un problème fon-
damental. La Cour n’aurait pas été en mesure de rendre une décision sur
la contrainte alléguée sans examiner la licéité du comportement des
Etats-Unis d’Amérique, alors que cet Etat n’est pas partie à la procédure.
Si la Cour avait conclu que les Etats-Unis avaient exercé une contrainte,
elle aurait ainsi statué que cet Etat tiers, qui n’apparaît pas devant la
Cour, avait agi de manière illicite. Or, les principes régissant l’exercice de
la compétence par la Cour empêchent celle-ci de conclure ainsi. Même si
la Cour était compétente, elle n’aurait pas été en mesure d’exercer sa
compétence (voir l’affaire relative au Timor oriental (Portugal c. Austra-
lie), arrêt, C.I.J. Recueil 1995, p. 105, par. 35).
   14. Par ailleurs, le Nicaragua engage son argumentation sur une autre
voie lorsqu’il affirme que la Colombie « a profité de l’occupation du Nica-
ragua par les Etats-Unis pour lui extorquer la signature du traité de 1928 »
(mémoire du Nicaragua, p. 98, par. 2.82 ; CR 2007/19, p. 10-11). Il suffit
de faire observer que la Colombie avait déjà procédé à un échange de
vues au sujet des principes essentiels de ce traité avec le Gouvernement

                                                                           73

          DIFFÉREND TERRITORIAL ET MARITIME (DÉCL. TOMKA)             902

nicaraguayen constitué le 1er janvier 1925, après des « élections qui
n’avaient pas été supervisées par les Etats-Unis », comme le reconnaît le
Nicaragua (mémoire du Nicaragua, p. 76, par. 2.41). Un projet de traité
fut présenté au ministre des affaires étrangères du Nicaragua par l’ambas-
sadeur de la Colombie à Managua en mars 1925. Il ressort du dossier de
l’affaire que le Nicaragua participa activement à la négociation de ce
traité. C’est lui qui, après la signature du traité de 1928, proposa un
accord concernant la portée géographique de l’archipel de San Andrés
(voir le paragraphe 64 de l’arrêt). Cet accord fut consigné dans le proto-
cole d’échange de 1930.
   15. En conséquence, je souscris aux conclusions de la Cour selon les-
quelles la question de la souveraineté sur les îles de San Andrés, Provi-
dencia et Santa Catalina ne doit pas être tranchée au stade du fond.

                                                (Signé) Peter TOMKA.




                                                                       74

